Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN106764683).
Regarding claim 1, Yang teaches a knob module, comprising: a circuit board 100; a rotary encoder 200, disposed on the circuit board; a light guide structure 400, disposed on the circuit board, wherein the light guide structure comprises a light guide ring 403 and an annular light guide wall 402, the light guide ring surrounds the rotary encoder, and the annular light guide wall extends downward from the light guide ring to abut against the circuit board; a plurality of light emitting units 300, disposed on the circuit board and located between the annular light guide wall and the rotary encoder for emitting light toward the annular light guide wall; and a rotation cover 600, disposed on the rotary encoder (Figs. 1-4).  
Regarding claim 2, Yang teaches the knob module wherein the light guide structure 400 further comprises a plurality of fixing columns, the fixing columns are located on an outer side of the light guide ring and are connected to the light guide ring 403, for positioning the light guide ring above the light emitting units 300 (annotated figure below).  
Regarding claim 3, Yang teaches the knob module wherein the fixing columns protrude upward from the light guide ring 403 (annotated figure below).  

    PNG
    media_image1.png
    396
    621
    media_image1.png
    Greyscale

Regarding claim 4, Yang teaches the knob module wherein the light emitting units 300 are located in an annular space defined by the light guide ring 403 and the annular light guide wall 402 (Figs. 1-4).  
Regarding claim 5, Yang teaches the knob module wherein an outer side surface of the annular light guide wall 402 is flush with the light guide ring 403 (Fig. 3).  
Regarding claim 6, Yang teaches the knob module wherein a minimum height of the rotary encoder 200 is greater than a height of the light guide structure 400 (Fig. 3).  
Regarding claim 7, Yang teaches the knob module wherein the light emitting units 300 are symmetrically distributed around the rotary encoder 200 (Fig. 1).  
Regarding claim 8, Yang teaches the knob module wherein a diameter of the rotation 7cover 600 is greater than an inner diameter of the light guide ring 400 (Fig. 3).  
Regarding claim 9, Yang teaches the knob module wherein the circuit board 100 comprises a connector (the area where the encoder 200 is fixed, see Fig. 3).  
Regarding claim 10, Yang teaches the knob module wherein the rotation cover is made of a transparent material (paragraph 5 of the enclosed translation).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Tanamachi, et al. (US20060028822).
Regarding claim 11, Yang teaches an electronic device, comprising: a working area,  a knob module, disposed on the working area, wherein the knob module comprises: a circuit board 100; a rotary encoder 200, disposed on the circuit board; a light guide structure 400, disposed on the circuit board, wherein the light guide structure comprises a light guide ring 403 and an annular light guide wall 402, the light guide ring surrounds the rotary encoder, and the annular light guide wall extends downward from the light guide ring to abut against the circuit board; a plurality of light emitting units 300, disposed on the circuit board and located between the annular light guide wall and the rotary encoder for emitting light toward the annular light guide wall; and a rotation cover 600, disposed on the rotary encoder (Fig. 1-4). Yang does not teach the electronic device comprising: a working area; a keyboard module, disposed on the working area; a touchpad, disposed on the working area; and a knob module, disposed on the working area and located between the keyboard module and the touchpad.
Tanamachi teaches a similar electronic device that comprises a working area 114; a keyboard module 112, disposed on the working area; a touchpad 118, disposed on the working area; and a knob module 116, disposed on the working area and located between the keyboard module and the touchpad (Fig. 5 and paragraphs 65-66). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Tanamachi in the electronic device of Yang to provide an electronic device with a multifunctionality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833